DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Masai (US 3,790,086) in view of Chien (US 8,348,180).
Regarding claim 1, Masai discloses a nozzle, comprising: 
a nozzle body (1, 3) including: 
a first end (Examiner’s Annotated Figure 1) having a first inlet (Examiner’s Annotated Figure 1) and a second inlet (Examiner’s Annotated Figure 1), the first inlet being fluidly connected to a first channel (10) and the second inlet being fluidly connected to a second channel (39), the first (10) and second (39) channels being fluidly connected at a location spaced from the first end (Column 3, line 61-Column 4, line 8, The channels meet at a point immediately downstream of the vanes to atomize the liquid); 
a second end (Examiner’s Annotated Figure 1) having a plurality of outlets (15); 
an exterior surface extending from the first end of the nozzle body to the second end of the nozzle body (Examiner’s Annotated Figure 1), the second end being disposed opposite the first end along a longitudinal direction (Examiner’s Annotated Figure 1); and 
a housing (5) disposed about the nozzle body (1, 3), the housing (5) including: a first end (Examiner’s Annotated Figure 1); 

and an interior surface extending from the first end of the housing to the second end of the housing (Examiner’s Annotated Figure 1), the interior surface of the housing facing the exterior surface of the nozzle body along a radial direction, the radial direction being perpendicular to the longitudinal direction (Examiner’s Annotated Figure 1, the interior surface of the housing and exterior surface of the nozzle body are radially aligned); and
an exterior surface facing away from the exterior surface of the nozzle body along the radial direction (Examiner’s Annotated Figure 1)
and a plurality of vanes (36) disposed between the exterior surface of the nozzle body and the interior surface of the housing (Figures 1 and 3); 
a plurality of channels (Examiner’s Annotated Figure 1) disposed [[on]] between the exterior surface of the nozzle body and the interior surface of the housing (Figure 1), wherein individual channels of the plurality of channels are defined at least in part by: 
pairs of adjacent vanes (Figure 3); 
the exterior surface of the nozzle body (Examiner’s Annotated Figure 1); and 
the interior surface of the housing (Examiner’s Annotated Figure 1);
wherein the first end of the housing and the exterior surface of the nozzle body define a radial gap (71) therebetween along the radial direction (Figure 1), the interior surface of the housing being in fluid communication with the exterior surface of the housing via the radial gap (Examiner’s Annotated Figure 1, The interior surface may communicate fluid to the point “X” of the exterior surface along the radial gap).

Chien discloses a nozzle that includes a radial gap (Examiner’s Annotated Figure A) located at a first end of a housing (88) along a longitudinal direction (Examiner’s Annotated Figure A), the first end of the housing being disposed between a first inlet (Examiner’s Annotated Figure 1) and second end of a nozzle body (92) along a longitudinal direction, and the first end of the housing (88) being disposed between the second inlet (Examiner’s Annotated Figure A) and the second end of the nozzle body (92) along the longitudinal direction (Examiner’s Annotated Figure A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masai with the disclosures of Chien, providing the radial gap being located at the first end of the housing along the longitudinal direction, the first end of the housing being disposed between the first inlet and the second end of the nozzle body along the longitudinal direction, and the first end of the housing being disposed between the second inlet and the second end of the nozzle body along the longitudinal direction, as the configurations were known before the effective filing date of the claimed invention, and the modification would have yielded predictable results, namely mixing of fluid that was not dependent upon the location of the first end, second end, or radial gap.


    PNG
    media_image1.png
    466
    498
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

    PNG
    media_image2.png
    643
    848
    media_image2.png
    Greyscale

Examiner’s Annotated Figure A
Regarding claim 2, Masai in view of Chien discloses the nozzle of claim 1, wherein at least two vanes (36) of the plurality of vanes converge toward a central longitudinal axis of the nozzle [[at]] proximate the second end of the nozzle body (Figure 3).
Regarding claim 3, Masai in view of Chien discloses the nozzle of claim 1, wherein each vane of the plurality of vanes (36) is helical about a central longitudinal axis of the nozzle (Figure 3).
Regarding claim 4, Masai in view of Chien discloses the nozzle of claim 1, wherein: 

Regarding claim 5, Masai in view of Chien discloses the nozzle of claim 1, but is unclear as to whether individual outlets (15) of the plurality of outlets are disposed between adjacent sidewalls of the individual vanes of the plurality of vanes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to align the outlets (15) such that the outlets are disposed between adjacent sidewalls of the individual vanes, since it has been held that since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. 
Regarding claim 6, Masai in view of Chien discloses the nozzle of claim 1, wherein: the second end of the housing defines an opening (Examiner’s Annotated Figure 1); and at least a portion of the second end of the nozzle body extends beyond the opening (Examiner’s Annotated Figure 1, The tip of the nozzle body extends beyond the opening).
Regarding claim 8, Masai in view of Chien discloses the nozzle of claims 1 (and 7), wherein: 
at the first end of the nozzle body, individual channels of the plurality of channels define a first cross-sectional area; and at the second end of the nozzle body, the individual channels define a second cross- sectional area that is less than the first cross-
Regarding claim 9, Masai in view of Chien discloses the nozzle of claims 1 (and 7), wherein: 
each vane has a first end and a second end spaced from the first end along the longitudinal direction (Each of the vanes has a beginning and an end along the longitudinal direction); at the first end of the nozzle each vane, the pairs of adjacent vanes of the plurality of vanes are separated by a first distance; and at the second end of the nozzle each vane, the pairs of adjacent vanes are separated by a second distance that is less than the first distance (Column 3, lines 23-29, The distance between the vanes decreases in a downstream direction).
Regarding claim 24, Masai in view of Chien discloses the nozzle of claim 5, but fails to disclose a nozzle wherein the plurality of vanes extends from an inlet end to an outlet end along the longitudinal direction, and the plurality of outlets is disposed between the inlet end of the plurality of vanes and the outlet end of the plurality of vanes along the longitudinal direction.
Chien discloses a nozzle wherein a plurality of vanes (Examiner’s Annotated Figure A) extend from an inlet end to an outlet end along the longitudinal direction, and an outlet (Examiner’s Annotated Figure A, outlet) is disposed between the inlet end of the plurality of vanes and the outlet end of the plurality of vanes along the longitudinal direction (Examiner’s Annotated Figure A, The vanes extend beneath the outlet of the nozzle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masai in view of Chien to incorporate the plurality of vanes extending from an inlet end to an outlet end along the longitudinal direction, and the plurality of outlets being disposed between the inlet end of .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Masai (US 3,790,086) in view of Chien (US 8,348,180) and Sampath (US 7,117,678).
Regarding claim 25, Masai in view of Chien discloses the nozzle of claim 24, but fails to disclose a nozzle wherein each vane of the plurality of vanes converges into contact with adjacent vanes of the plurality of vanes at the outlet end of the plurality of vanes.
Sampath discloses a nozzle wherein each vane (79) of a plurality of vanes converges into contact with adjacent vanes of the plurality of vanes at the outlet end of the plurality of vanes (Figure 5, Each vane converges to contact adjacent vanes about opening 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masai in view of Chien with the disclosures of Sampath, providing each of the vanes (Masai, 36) of the plurality of vanes to converges into contact with adjacent vanes of the plurality of vanes at the outlet end of the plurality of vanes, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, namely mixing of fluid in the system, which is not dependent upon the location of the vanes termination.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Masai (US 3,790,086) in view of Chien (US 8,348,180) and Ii (US 4,546,923).
Regarding claim 26, Masai in view of Chien discloses the nozzle of claim 24, but fails to disclose a nozzle wherein the second end of the housing is disposed between the 
Ii discloses a nozzle wherein the second end of a housing (9) is disposed between the inlet end of a plurality of vanes (3) and the outlet end of the vanes along the longitudinal direction (Figure 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masai in view of Chien with the disclosures of Ii, providing the second end of the housing (Masai, 5) to be disposed between the inlet end of the plurality of vanes (Masai, 36) and the outlet end of the vanes along the longitudinal direction, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, namely mixing of fluid in the system, which is not dependent upon the location of the second end of the housing.
Claims 15-17, 19-20 and 27are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 8549842) in view of Masai and Chien.
Regarding claim 15, Park discloses an exhaust system, comprising: 
an exhaust pipe (2) configured to receive exhaust from an engine (The limitation is interpreted as a recitation of intended use, and is therefore afforded limited patentable weight; The pipe is capable of receiving exhaust from an engine); 

a nozzle body (43, 47) including:
a first end having a first inlet (inlet of 46) and a second inlet (inlet of 87), the first inlet being fluidly connected to a first channel (46) and the second inlet being fluidly connected to a second channel (87), the first and second inlet being fluidly connected at a location (48) spaced from the first end (Figure 4);
a housing (38) disposed about the nozzle body (Figure 4).
a supply line (45) fluidly connected to the first end of the nozzle (Figure 4), the supply line configured to supply reductant and air to the nozzle (The limitation is interpreted as a recitation of intended use, and is therefore afforded limited patentable weight; Supply line has a plurality of openings, and is capable of supplying reductant and air to the nozzle).  
However, Park fails to further disclose the nozzle body, as claimed. 
Masai discloses a nozzle body (1, 3), including: 
a first end (Examiner’s Annotated Figure 1) having a first inlet (Examiner’s Annotated Figure 1) and a second inlet (Examiner’s Annotated Figure 1), the first inlet being fluidly connected to a first channel (10) and the second inlet being fluidly connected to a second channel (39), the first (10) and second (39) channels being fluidly connected at a location spaced from the first end (Column 3, line 61-Column 4, line 8, The channels meet at a point immediately downstream of the vanes to atomize the liquid); 
a second end (Examiner’s Annotated Figure 1) having a plurality of outlets (15), the second end being disposed opposite the first end along a longitudinal direction (Examiner’s Annotated Figure 1); and; 

a housing (5) disposed about the nozzle body (1, 3), the housing (5) including: 
a first end (Examiner’s Annotated Figure 1); 
a second end disposed opposite the first end of the housing along the longitudinal direction, the second end of the housing being disposed proximate to the second end of the nozzle body (Examiner’s Annotated Figure 1); and 
an interior surface extending from the first end of the housing to the second end of the housing (Examiner’s Annotated Figure 1) the interior surface of the housing facing the exterior surface of the nozzle body along a radial direction, the radial direction being perpendicular to the longitudinal direction (Examiner’s Annotated Figure 1, the interior surface of the housing and exterior surface of the nozzle body are radially aligned); and
an exterior surface facing away from the exterior surface of the nozzle body along the radial direction (Examiner’s Annotated Figure 1); and 
a plurality of vanes (36) disposed between the exterior surface of the nozzle body and the interior surface of the housing (Figures 1 and 3); 
a plurality of channels (Examiner’s Annotated Figure 1) disposed between the exterior surface of the nozzle body and the interior surface of the housing (Figure 1), wherein individual channels of the plurality of channels are defined at least in part by: 
pairs of adjacent vanes (Figure 3); 
the exterior surface of the nozzle body (Examiner’s Annotated Figure 1); and 
the interior surface of the housing (Examiner’s Annotated Figure 1);
wherein the first end of the housing and the exterior surface of the nozzle body define a radial gap (71) therebetween along the radial direction (Figure 1), the interior surface of the housing being in fluid communication with the exterior surface of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the disclosures of Masai, improving the nozzle of Park with the disclosures of Masai, providing a nozzle that includes the nozzle body (Park, 43, 47), including: 
 the first end having a first inlet (Examiner’s Annotated Figure 1) and a second inlet (Examiner’s Annotated Figure 1), the first inlet being fluidly connected to a first channel (Masai,10) and the second inlet being fluidly connected to a second channel (Masai,39), the first (Masai,10) and second (Masai, 39) channels being fluidly connected at a location spaced from the first end (Masai, Column 3, line 61-Column 4, line 8, The channels meet at a point immediately downstream of the vanes to atomize the liquid); 
a second end (Examiner’s Annotated Figure 1) having a plurality of outlets (15), the second end being disposed opposite the first end along a longitudinal direction (Examiner’s Annotated Figure 1); 
an exterior surface extending from the first end of the nozzle body to the second end of the nozzle body (Examiner’s Annotated Figure 1); 
the housing (Park, 38) including: 
a first end (Examiner’s Annotated Figure 1); 
a second end disposed opposite the first end of the housing along the longitudinal direction, the second end of the housing being disposed proximate to the second end of the nozzle body (Examiner’s Annotated Figure 1);
an interior surface extending from the first end of the housing to the second end of the housing (Examiner’s Annotated Figure 1), the interior surface of the housing facing the exterior surface of the nozzle body along a radial direction, the radial direction being perpendicular to the longitudinal direction (Examiner’s Annotated Figure 1, the 
an exterior surface facing away from the exterior surface of the nozzle body along the radial direction (Examiner’s Annotated Figure 1);
a plurality of vanes (Masai, 36) disposed between the exterior surface of the nozzle body and the interior surface of the housing (Masai, Figures 1 and 3); 
a plurality of channels (Examiner’s Annotated Figure 1) disposed between the exterior surface of the nozzle body and the interior surface of the housing (Figure 1), wherein individual channels of the plurality of channels are defined at least in part by: 
pairs of adjacent vanes (Masai, Figure 3); 
the exterior surface of the nozzle body (Examiner’s Annotated Figure 1); and 
the interior surface of the housing (Examiner’s Annotated Figure 1;
wherein the first end of the housing and the exterior surface of the nozzle body define a radial gap (71) therebetween along the radial direction (Figure 1), the interior surface of the housing being in fluid communication with the exterior surface of the housing via the radial gap (Examiner’s Annotated Figure 1, The interior surface may communicate fluid to the point “X” of the exterior surface along the radial gap).
in order to prevent recombination of the fuel issued through the nozzle, as disclosed by Masai (Abstract, lines 9-13).
Park in view of Masai fails to disclose the radial gap being located at the first end of the housing along the longitudinal direction, the first end of the housing being disposed between the first inlet and the second end of the nozzle body along the longitudinal direction, and the first end of the housing being disposed between the second inlet and the second end of the nozzle body along the longitudinal direction.
Chien discloses a nozzle that includes a radial gap (Examiner’s Annotated Figure A) located at a first end of a housing (88) along a longitudinal direction (Examiner’s 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Masai with the disclosures of Chien, providing the radial gap being located at the first end of the housing along the longitudinal direction, the first end of the housing being disposed between the first inlet and the second end of the nozzle body along the longitudinal direction, and the first end of the housing being disposed between the second inlet and the second end of the nozzle body along the longitudinal direction, as the configurations were known before the effective filing date of the claimed invention, and the modification would have yielded predictable results, namely mixing of fluid that was not dependent upon the location of the first end, second end, or radial gap.
Regarding claim 16, Park in view of Masai and Chien discloses the exhaust system of claim 15, individual vanes of the plurality of vanes (36) converge at the second end of the nozzle body on a central longitudinal axis of the nozzle (Figure 3).
Regarding claim 17, Park in view of Masai and Chien discloses the exhaust system of claim 15, but is unclear as to whether each outlet (15) of the plurality of outlets are disposed between adjacent sidewalls of the individual [[of]] vanes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to align the outlets (15) such that the outlets are disposed between adjacent sidewalls of the individual vanes, since it has been held that since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske
Regarding claim 19, Park in view of Masai and Chien discloses the exhaust system of claim 15, wherein:
individual vanes of the plurality of vanes include a radially outermost surface (Masai, Figure 3);
the radially outermost surfaces of the respective vanes are spaced from the exterior surface of the nozzle body at the first end of the nozzle body by a first distance;
and the radially outermost surfaces of the respective vanes are spaced from the exterior surface of the nozzle body, at the second end of the nozzle body by a second distance, that is less than the first distance (Figures 1 and 3, The distance between the surface 37 and the nozzle body decreases in a downstream direction).
Regarding claim 20, Park in view of Masai and Chien discloses the exhaust system of claim 15, wherein: 
the individual vanes (36) of the plurality of vanes includes a radially outermost surface (37); 
the radially outermost surfaces of the individual vanes are spaced from the exterior surface of the nozzle body at the first end of the nozzle body by a first distance;
and the radially outermost surfaces of the individual vanes are sped from the exterior surface of the nozzle body, at the second end of the nozzle body by a second distance that is less than the first distance (Figure 3, The height of each of the vanes decreases in a downstream direction, providing for a difference in distance between the outer surface and the exterior surface of the nozzle body).
Regarding claim 27, Park in view of Masai and Chien discloses the nozzle of claim 17, but fails to disclose a nozzle wherein the plurality of vanes extends from an inlet end to an outlet end along the longitudinal direction, and the plurality of outlets is disposed between the inlet end of the plurality of vanes and the outlet end of the plurality of vanes along the longitudinal direction.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Masai and Chien to incorporate the plurality of vanes extending from an inlet end to an outlet end along the longitudinal direction, and the plurality of outlets being disposed between the inlet end of the plurality of vanes and the outlet end of the plurality of vanes along the longitudinal direction, as the configurations were known before the effective filing date of the claimed invention, and the modification would have yielded predictable results, namely supply of fluid for mixing in a system that is not dependent on the location of the vane outlet.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Masai (US 3,790,086), Chien (US 8,348,180) and Sampath (US 7,117,678).
Regarding claim 28, Park in view of Masai and Chien discloses the nozzle of claim 27, but fails to disclose a nozzle wherein each vane of the plurality of vanes converges into contact with adjacent vanes of the plurality of vanes at the outlet end of the plurality of vanes.
Sampath discloses a nozzle wherein each vane (79) of a plurality of vanes converges into contact with adjacent vanes of the plurality of vanes at the outlet end of the plurality of vanes (Figure 5, Each vane converges to contact adjacent vanes about opening 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masai in view of Chien with the disclosures of Sampath, providing each of the vanes (Masai, 36) of the plurality of vanes to converges into contact with adjacent vanes of the plurality of vanes at the outlet end of the plurality of vanes, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, namely mixing of fluid in the system, which is not dependent upon the location of the vanes termination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752